Citation Nr: 1209873	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 08-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for left ankle disability.

2. Entitlement to service connection for chronic urinary tract infections.

3. Entitlement to service connection for vaginitis, claimed as a gynecological condition.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for pyelonephritis, claimed as a kidney infection.

6. Entitlement to service connection for bilateral hip disability.

7. Entitlement to service connection for bilateral wrist disability.

8. Entitlement to service connection for right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to April 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In her March 2006 application for service connection the Veteran indicated she sought service connection for an ankle injury that occurred in December 1997. A review of the service treatment records reflects that the December 1997 injury was to the left ankle, and the RO has adjudicated the claim as one for service connection for a left ankle sprain. The Veteran has appealed the RO's denial of that claim. 

In May 2006 a VA examiner related by history that the 1997 twisting injury was to the right ankle (rather than the left ankle, as documented in the service treatment records) and diagnosed the Veteran as having "right ankle with frequent sprains."  In a January 2008 VA Form 9 the Veteran clarified that she was claiming injuries to both ankles during active service and sought service connection for disability of both ankles. 

The issue of service connection for right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

An April 2006 VCAA letter from the RO to the Veteran did not explain the evidence necessary to substantiate the claims for service connection on appeal. The Veteran must be provided corrective VCAA notice that fulfills the governing laws and regulations as set forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

At three VA examinations in May 2006 and June 2006, each conducted within two months after the Veteran's separation from service in April 2006, the Veteran was diagnosed as having chronic urinary tract infections, a gynecological condition, sinusitis, right hip bursitis, left hip bursitis, right wrist tendonitis, left wrist tendonitis, right shoulder tendonitis, recurrent urinary tract infections over the past two years of unknown etiology, a history of recurrent vaginitis, and a history of recurrent pyelonephritis. 

She was also diagnosed as having a right ankle with frequent sprains, but this appears to have been a result of an inaccurate history of the Veteran injuring her right ankle in 1997, rather than the left ankle, as is documented in the service treatment records. 

It is unclear whether the Veteran has, or has had the disorders in question since active military service and since the pendency of her claim. Under McClain v. Nicholson, 21 Vet.App. 319 (2007), the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim; see also Hart v. Mansfield, 21 Vet.App. 505 (2007) ("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

It does not appear that any of the three VA examiners providing these diagnoses had access to the Veteran's large quantity of service treatment records pertaining to her 11 year and 10 month period of active service. Also, the examiners had no post-service records of treatment to review, perhaps because the Veteran had not received any treatment within such a short time after discharge from service. 

The bases for the VA examiners' diagnoses are not supported by clinical findings, medical evidence identified in the record or fully reasoned explanations for the diagnoses. New VA examinations and opinions that consider the service treatment records and all relevant post-service records of treatment, with fully reasoned explanations for the opinions provided, are required for a legally sufficient adjudication of the Veteran's appeal. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2 (examination reports--corrective action); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions as to whether the veteran had any disorder that was related to his or her period of active service, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the appealed claims for service connection, as listed on the title page of this remand, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. The Veteran must be apprised of what the evidence must show to support claims for service connection, and the division of responsibility between her and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the types of evidence needed to establish both a disability rating and an effective date, per Dingess.

2. Request the Veteran to identify all records of private and VA treatment for her claimed disabilities from April 2006 forward.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 






(b) The records sought must include all potentially relevant VA records of treatment from October 2008 forward.

(c) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for VA examinations by clinicians with appropriate expertise. 

The purpose of the examinations is to determine whether the Veteran has service-related left ankle disability, left or right hip disability, left or right wrist disability, right shoulder disability, sinusitis, vaginitis, chronic urinary tract infections, or pyelonephritis, that began during service or are related to any incident of service. 

The following considerations will govern the examinations:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiners. The examiners must acknowledge receipt and review of the claims folders, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by any examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiners must review reports of VA examinations in May and June 2006. The examination reports included diagnoses of right hip bursitis, left hip bursitis, right wrist tendonitis, left wrist tendonitis, right shoulder tendonitis, recurrent urinary tract infections over the past two years of unknown etiology, a history of recurrent vaginitis, and a history of recurrent pyelonephritis. 

(d) The examiners must review the service treatment records. 

(e) Each examiner must take a complete history from the Veteran with respect to each of the claimed disabilities for which the examination is being provided.

(f) If there is a medical basis to support or doubt the history provided by the Veteran, particularly as it pertains to whether a diagnosed post-service disability is service-related, the examiner must state this, with a fully reasoned explanation.

(g) THE EXAMINERS MUST PROVIDE OPINIONS AS TO WHETHER THE VETERAN HAS EXPERIENCED EACH OF THE FOLLOWING BELOW-LISTED DISABILITIES, AS APPROPRIATE TO THE SCOPE OF THEIR EXAMINATIONS, SINCE HER DISCHARGE FROM SERVICE IN APRIL 2006:

(i) left ankle disability,

(ii) right shoulder disability,

(iii) left hip disability,

(iv) right hip disability,

(v) left wrist disability,

(vi) right wrist disability,

(vii) sinusitis,

(viii) recurrent urinary tract infections over the past two years of unknown etiology,

(ix) recurrent vaginitis, and 

(x) recurrent pyelonephritis. 

(h) For each diagnosed post-service disability, an examiner must provide an opinion as to whether the disability began during service or is related to any incident of service.

(i) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(j) Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(k) THE EXAMINERS ARE ADVISED THAT BY LAW, AN EXAMINER'S STATEMENT THAT AN OPINION IS BASED SOLELY ON THE MEDICAL EXPERTISE OF THE EXAMINER, WITHOUT A FULLY REASONED EXPLANATION, IS NOT A LEGALLY SUFFICIENT OPINION AND WILL LIKELY RESULT IN A RETURN OF THE CLAIM TO THE EXAMINER. 

The examiners are also advised that the law provides that the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


